DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-12, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manai (US 2012/0072177) in view of Grove (US 2014/0172375), Kuo (US 2012/0290269) and Steingart (US 2012/0179281).
Regarding claim 1, 2, 4, 21 and 22, Mainai discloses a computer-implemented method of designing a dental restoration at a display, the method comprising: displaying a plurality of virtual library teeth in a library arch form (see paragraph 0061, Figures 12-14), the library arch form comprising a pair of two virtual library teeth (1270 or 1272 and 1271) packing to each other; and in response to a parametric change of one of the two virtual library teeth, changing at least one parameter of the other virtual library tooth to keep packing to the changed virtual library tooth (see paragraph 0061, “scaling, translating, rotating”) anchoring a third virtual library tooth to a fixed status (see paragraph 0068).
Manai teaches appears to teach that the model teeth are maintained at contact (e.g. packing distance of zero), but fails to teach that this distance (limit distance of packing) is pre-defined by one selected from the group consisting of a dental restoration design program user and a dental restoration design program administrator.  Further, Manai teaches that elements in the dental plan may be made transparent (see paragraph 0035), but fails to teach specifically that  the third virtual library tooth is depicted as transparent after the third virtual library tooth is snapped.
However, it was known at the time of filing to maintain an appropriate interproximal spacing within a certain tolerance and to have a user input the desired spacing into a modeling program (see Grove paragraph 0081 and Steingart paragraph 0130).
Further, as suggested by Manai the use has the ability in the disclosed system to make elements transparent.  And as illustrated by Kuo (see paragraphs 0019 and 0026) it was known in the art to do so in order to manipulate or see opposing/adjacent dental elements.
Therefore, it would have been obvious to those having ordinary skill at the time of filing to determine a desired packing distance (interproximal spacing) for the teeth model of Manai and to input this packing tolerance into the model of Manai in order to maintain an ideal packing distance (e.g. for flossing, to avoid crowding, aesthetics, etc).
Furthermore, Manai teaches wherein the third virtual library tooth is snapped to at least a portion of scan data, and wherein the third virtual library tooth is displayed with the at least portion of scan data.  Figure 14B and paragraph 0068 teaches that the third tooth (1472) is fixed and displayed in with the scan data (the cylindrical model based on scan data—see paragraph 0043).  The term “snapped” as defined in applicant’s disclosure (see paragraph 0042) is “fixed in position, size, and orientation” as taught by Manai in paragraph 0068).
Still further, one or ordinary skill would have found it obvious to display the third virtual library tooth as transparent after the snapping in order to manipulate other elements of the dental plan after fixing the third library tooth such that it will maintain snapping when other elements are manipulated.
Regarding claim 3, Mainai discloses the method of claim 2, wherein the contact distance is measured by the closest point to point distance between the pair of virtual library teeth (see Grove, paragraph 0033).
Regarding claims 5 and 6, Mainai as modified above  discloses the computer-implemented method of designing a dental restoration at a display (see rejection of claims 1-4 above), the method comprising: displaying a plurality of virtual library teeth in a library arch form, the library arch form comprising a pair of two virtual library teeth packing to each other; and in response to a parametric change of one (1270/1470 for example) of the two virtual library teeth, changing at least one parameter of the other (1271/1471, see paragraph 0061, 0068) virtual library tooth to keep packing to the changed virtual library tooth; wherein a limit distance of packing is pre-defined by one selected from the group consisting of a dental restoration design program user (see rejections above).
wherein a third virtual library tooth (1472) packs to a first virtual library tooth (1471) in the pair of virtual library teeth, wherein the pair of virtual library teeth including a second virtual library tooth also packing to the first virtual library tooth, and the method further comprising: anchoring the third virtual library tooth to a fixed status (see paragraph 0068); and in response to a parametric change of the second virtual library tooth (see paragraph 0068, “scaling, translating, rotating” 1470), resizing the first virtual library tooth (1471 is made bigger/smaller see paragraph 0061) to keep packing to the second virtual library tooth, wherein the first virtual library tooth also keeps packing to the third virtual library tooth (in view of Grove and Steingart, Figure 14B and paragraph 0068).
Regarding claims 7 and 8, Mainai as modified above  discloses the computer-implemented method of designing a dental restoration at a display (see rejection of claims 1-4 above), the method comprising: displaying a plurality of virtual library teeth in a library arch form, the library arch form comprising a pair of two virtual library teeth packing to each other; and in response to a parametric change of one of the two virtual library teeth, changing at least one parameter of the other virtual library tooth to keep packing to the changed virtual library tooth; wherein a limit distance of packing is pre-defined by one selected from the group consisting of a dental restoration design program user and a dental restoration design program administrator (see rejections above), wherein a third virtual library tooth packs (1472 for example) to a first virtual library tooth (1471) in the pair of virtual library teeth, wherein the pair of virtual library teeth including a second virtual library tooth (1470) also packing to the first virtual library tooth, and the method further comprising: anchoring the third virtual library tooth to a fixed status (see paragraph 0068); and in response to a parametric change of the first virtual library tooth (scaled, translated, rotated), moving the second virtual library tooth in position to keep packing to the first virtual library tooth (see paragraph 0071, the second tooth may be “translated” to close the gap), wherein the first virtual library tooth also keeps packing to the third virtual library tooth (in view of Grove and Steingart, Figure 14B and paragraph 0068).
Furthermore, Manai teaches wherein the third virtual library tooth is snapped to at least a portion of scan data, and wherein the third virtual library tooth is displayed with the at least portion of scan data.  Figure 14B and paragraph 0068 teaches that the third tooth (1472) is fixed and displayed in with the scan data (the cylindrical model based on scan data—see paragraph 0043).  The term “snapped” as defined in applicant’s disclosure (see paragraph 0042) is “fixed in position, size, and orientation” as taught by Manai in paragraph 0068).
Claims 10-12 recite similar featurs as claims 1-8 above with the addition of a fourth library tooth not taught by Manai.  The properties of the claimed fourth tooth mirror that of the claimed third tooth which is taught by Manai and therefore this is a mere duplication of parts/steps which would have been obvious to one of ordinary skill in order to provide a four tooth prosthesis.
Claims 19 and 20 recite substantially the same subject matter as above with the addition of a processor and with instructions for executing the method (see paragraph 0082).

Response to Arguments
Applicant's arguments have been fully considered but they are thought to be fully addressed by the amendments above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824